Order entered March 28, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00444-CR
                              No. 05-21-00456-CR
                              No. 05-21-00457-CR
                              No. 05-21-00458-CR
                              No. 05-21-00459-CR

                         SEAN KRENZER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 366-84208-2018, 366-84209-2018, 366-84210-2018,
                    366-84211-2018 & 366-84212-2018

                                    ORDER

      We REINSTATE these appeals.

      We abated for a hearing on why appellant’s brief had not been filed. The

following day, appellant’s brief was tendered along with a motion asking for leave

to file the brief. Because no hearing has been scheduled and in the interest of
judicial economy, we VACATE our March 23, 2022 order to the extent it ordered

the trial court to hold a hearing.

       We GRANT appellant’s motion and ORDER appellant’s brief filed as of

the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Tom

Nowak, Presiding Judge, 366th Judicial District Court, and to counsel for all

parties.



                                         /s/   BILL PEDERSEN, III
                                               JUSTICE